 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JERRY WAYNE BAKER,                                 No. 2:19-cv-0941 KJN P
12                      Petitioner,
13          v.                                          ORDER
14   SOLANO COUNTY JAIL,
15                      Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Petitioner has not, however, filed an in forma pauperis

19   affidavit or paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a). Therefore,

20   petitioner is provided the opportunity to either submit the appropriate affidavit in support of a

21   request to proceed in forma pauperis or submit the appropriate filing fee.

22          Moreover, the petition for writ of habeas corpus is not completed or signed by petitioner.

23   Petitioner provided a number of exhibits (ECF No. 1 at 4-40), some of which are not relevant to

24   the petition, such as a blank power of attorney form, blank request to waive court fees, and blank

25   request for child abduction prevention orders, and blank income and expense declaration.

26   Petitioner is advised that he must fully complete the petition form and sign and date it. Fed. R.

27   Civ. P. 11(a). The court is not required to review exhibits and attempt to guess what allegations

28   petitioner is pursuing. Rather, petitioner must clearly identify the claims he is raising.
                                                       1
 1            Petitioner is cautioned that failure to timely comply with this order will result in a

 2   recommendation that this action be dismissed.

 3            In accordance with the above, IT IS HEREBY ORDERED that:

 4            1. Petitioner shall submit, within thirty days from the date of this order, an affidavit in

 5   support of his request to proceed in forma pauperis or the appropriate filing fee; petitioner’s

 6   failure to comply with this order will result in a recommendation that this action be dismissed;

 7            2. Petitioner shall file a fully-completed petition that is signed and dated by petitioner;

 8   and

 9            3. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis

10   form used by this district, as well as a petition for writ of habeas corpus.

11   Dated: June 6, 2019

12

13

14
     /bake0941.101a
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
